FILED
                             NOT FOR PUBLICATION                              JUL 1 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DIANE RESTANI,                                   No. 09-17547

               Plaintiff - Appellant,            D.C. No. 3:09-cv-03465-SC

  v.
                                                 MEMORANDUM *
UAL CORPORATION; UNITED AIR
LINES, INC.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                      Samuel Conti, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Diane Restani appeals from the district court’s summary judgment for UAL

Corporation and United Air Lines, Inc., and denial of her petition to set aside a

decision by the System Board of Adjustment under the Railway Labor Act


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“RLA”). We have jurisdiction under 28 U.S.C. 1291. We review de novo.

Edelman v. W. Airlines, Inc., 892 F.2d 839, 842 (9th Cir. 1989). We affirm.

      The district court properly granted summary judgment and denied Restani’s

petition because Restani failed to show any grounds for vacating the Board’s

decision. See English v. Burlington N. R.R. Co., 18 F.3d 741, 743 (9th Cir. 1994)

(setting forth narrow grounds for review of adjustment board decisions).

      Restani’s remaining contentions, including those concerning the

applicability of the “de minimis non curat lex” doctrine and the “manifest disregard

for the law” analysis, are unpersuasive.

      AFFIRMED.




                                           2                                   09-17547